DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 01/19/21.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 09/03/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor disposed within the matching network and controller connected to the sensor must be shown or the feature(s) canceled from the claim(s) 1 and 12.  No new matter should be entered.
Currently, neither Fig. 2 or Fig. 19 illustrates the limitations above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3-4 and 11 are objected to because of the following informalities:  
Claim 3 ln1, “the comparison” lacks antecedent basis.
Claim 4 ln1, “the comparison” lacks antecedent basis.
Claim 11 ln1, “the comparison” lacks antecedent basis.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Comparison between a measurement before and after a component of the matching network.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for take measures to correct the plasma fault condition before the wafer, does not reasonably provide enablement for measurement after a component.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 11 and 16 recite “comparison between a measurement before and after a component of a matching network.”  The specification does not describe comparing a measurement before and a measurement after.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1  and 12 recite “storing the first statistic and the second statistic within the matching network.”  It’s not clear what applicant mean by “storing.”  Is the applicant trying to charge the capacitors in the matching network to a certain value?  Since there is no mention or illustration of a memory for storage within the matching network, it is not clear how this is done.  
Claim 3 recites “a user.”  It is not sure if applicant is referencing the limitation in claim 1 or establishing a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 10269540).
Regarding Claim 1, Carter teaches a method of providing data on radio frequency pulses (Fig. 2) in a radio frequency plasma processing system (Fig. 1A), the method comprising: measuring an electrical parameter ([col4 ln40-45] “one or more sensors 114 for measuring an impedance mis-match level”) within ([col4 ln40-45] “one or more sensors 114 for measuring an impedance mis-match level. The sensors are illustrated as being integrated within the power supplies but may also be at other locations in a power delivery path between the power supply and chamber”) a matching network (Fig. 1A: 110a, 110b) of the radio frequency plasma processing system; determining an attribute of the measurement of the electrical parameter ([col11 ln35-40 “controller 116 may determine that when a signal from a sensor 114 that measures a pulse amplitude increases or decreases”).
Carter does not explicitly teach in Fig. 1A the controller defining a first statistic for the attribute of the measurement of the electrical parameter; defining a second statistic based on the first statistic for at least one of a phase and a process; delivering the first statistic and second statistic to a user; and storing the first statistic and the second statistic within the matching network.  However, [col12 ln15-20] “controller 116 to determine an impedance mis-match level. Complex impedance measurements provide both magnitude and phase angle of the mismatch”; [col12 ln25-35] teaches “controller 116 may adjust the configuration of the impedance matching network 110 by collecting and storing measured impedance levels for multiple cycles…controller 116 uses an average of the multiple previously measured impedance levels to adjust the configuration of the impedance matching network 110”; [col12 ln60-67] “controller 116 measures a value of 52 Ohms for the load impedance, and the source impedance of the AC generator is 50 Ohms, the controller may select a combination of shunt capacitors 316 that, when switched into the match network, are effectively coupled in parallel with the output 310, to cause the impedance seen at the input 314 to be 50 Ohms according to 2πfC”; Fig. 3 control switches 316 to store the values and Fig. 5 for the method of control. Fig. 7 shows a computer having an I/O interface to provide output information.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Carter in order for the controller to define an average (statistic) of the electrical parameter and store such information within the matching network since this allows the system to adjust the matching circuit to the load impedance to iteratively reduce the impedance mismatch level [col2 ln0-5].  Therefore, the subject matter claimed would have been obvious in view of Carter.

Regarding Claim 2, Carter teaches the method of claim 1, further comprising comparing at least one of the first statistic and the second statistic to an actual measurement of an electrical property within the radio frequency plasma processing system ([col 13 ln57-60] “the impedance mismatch is illustrated by the difference between the impedance mismatch waveforms 604A and 604B related to the mismatch for each respective pulse 606 and 608 as compared to a target impedance 610”).

Regarding Claim 6, Carter teaches the method of claim 1, further comprising adjusting a matching network design parameter based on at least one of the first statistic and the second statistic ([col12 ln25-35] “controller 116 may adjust the configuration of the impedance matching network 110 by collecting and storing measured impedance levels for multiple cycles…controller 116 uses an average of the multiple previously measured impedance levels to adjust the configuration of the impedance matching network 110”).

Regarding Claim 7, Carter teaches the method of claim 1, further comprising grouping the first statistic and the second statistic under a common process condition defined by at least one of a process identification provided by the user, an input power, a capacitor preset position, and a capacitor tuned position ([col12 ln25-35] “controller 116 may adjust the configuration of the impedance matching network 110 by collecting and storing measured impedance levels for multiple cycles…controller 116 uses an average of the multiple previously measured impedance levels to adjust the configuration of the impedance matching network 110”).

Regarding Claim 8, Carter teaches the method of claim 1, wherein the determining the attribute of the measurement of the electrical parameter occurs in less than about 10 milliseconds ([col11 ln5-10] “the synchronizing signal may be generated by the generator 108 to create a short pulse (e.g., approximately 2 micro-seconds) in duration whenever one pulse interval ends and an ensuing pulse interval begins so that the controller 116 may synchronize its operation with that of the AC generator 108”; it’s obvious that measurement happens when controller sync the pulses).

Regarding Claim 9, Carter teaches the method of claim 1, further comprising adjusting a matching network operational parameter based on at least one of the first statistic and the second statistic ([col12 ln25-35] “controller 116 may adjust the configuration of the impedance matching network 110 by collecting and storing measured impedance levels for multiple cycles…controller 116 uses an average of the multiple previously measured impedance levels to adjust the configuration of the impedance matching network 110”).

Regarding Claim 12, Carter teaches a radio frequency plasma processing system (Fig. 1A) comprising: a reaction chamber (Fig. 1A: 102); a matching network (Fig. 1A: 110a, 110b) electrically connected to the reaction chamber; a sensor (Fig. 1A: 114) disposed within ([col4 ln40-45] “one or more sensors 114 for measuring an impedance mis-match level. The sensors are illustrated as being integrated within the power supplies but may also be at other locations in a power delivery path between the power supply and chamber”) the matching network, the sensor to measure an electrical parameter ([col4 ln40-45] “one or more sensors 114 for measuring an impedance mis-match level”) within the matching network of the radio frequency plasma processing system; and a controller (Fig. 1A: 116) connected to the sensor, the controller to: determine an attribute of the measurement of the electrical parameter ([col11 ln35-40 “controller 116 may determine that when a signal from a sensor 114 that measures a pulse amplitude increases or decreases”). 
Carter does not explicitly teach in Fig. 1A the controller defines a first statistic for the attribute of the measurement of the electrical parameter; define a second statistic based on the first statistic for at least one of a phase and a process; deliver the first statistic and second statistic to a user; and store the first statistic and the second statistic within the matching network.  However, [col12 ln15-20] “controller 116 to determine an impedance mis-match level. Complex impedance measurements provide both magnitude and phase angle of the mismatch”; [col12 ln25-35] teaches “controller 116 may adjust the configuration of the impedance matching network 110 by collecting and storing measured impedance levels for multiple cycles…controller 116 uses an average of the multiple previously measured impedance levels to adjust the configuration of the impedance matching network 110”; [col12 ln60-67] “controller 116 measures a value of 52 Ohms for the load impedance, and the source impedance of the AC generator is 50 Ohms, the controller may select a combination of shunt capacitors 316 that, when switched into the match network, are effectively coupled in parallel with the output 310, to cause the impedance seen at the input 314 to be 50 Ohms according to 2πfC”; Fig. 3 control switches 316 to store the values and Fig. 5 for the method of control. Fig. 7 shows a computer having an I/O interface to provide output information.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Carter in order for the controller to define an average (statistic) of the electrical parameter and store such information within the matching network since this allows the system to adjust the matching circuit to the load impedance to iteratively reduce the impedance mismatch level [col2 ln0-5].  Therefore, the subject matter claimed would have been obvious in view of Carter.

Regarding Claim 13, Carter teaches the system of claim 12, the controller further to compare at least one of the first statistic and the second statistic to an actual measurement of an electrical property within the radio frequency plasma processing system ([col 13 ln57-60] “the impedance mismatch is illustrated by the difference between the impedance mismatch waveforms 604A and 604B related to the mismatch for each respective pulse 606 and 608 as compared to a target impedance 610”).

Regarding Claim 15, Carter teaches the system of claim 12, wherein the sensor measures at least one of a voltage, a current ([col3 ln10-15] “the system measures a current impedance mis-match level”), and a phase at a processing frequency.

Claim(s) 3-4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter as applied to claim 1 in view of Oh (US 2004/0235304).
Regarding Claim 3, Carter teaches the method of claim 1 except alerting a user when the comparison between at least one of the first statistic and the second statistic to the actual measurement of the electrical property falls within a defined criterion.
Oh is in the field of plasma processing (abstract) and teaches alerting a user (Fig. 2: 23, 24; it’s obvious that display/alarm is for notifying users) when the comparison ([0078] “the prediction.cndot.diagnosis.cndot.control unit 107 of the multivariate analysis unit 100 is able to detect discrepancies between the actual measurement values and prediction values (expected values) by comparing the two. When tolerance values of the discrepancies are predetermined, the prediction.cndot.diagnosis.cndot.control unit 107 can identify the origin of an abnormality among the plurality of the control parameters and apparatus state parameters; existence of an abnormality is notified by the alarm 23”) between at least one of the first statistic and the second statistic to the actual measurement of the electrical property falls within a defined criterion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Carter with alerting the user when a comparison falls within a criterion in order to stop the plasma process if necessary since yield and productivity can be improved without generating errors in the process [Oh 0078].

Regarding Claim 4, Carter teaches the method of claim 1 except performing an intervention when the comparison between at least one of the first statistic and the second statistic to the actual measurement of the electrical property falls within a defined criterion.
Oh is in the field of plasma processing (abstract) and teaches performing an intervention (Fig. 2: 23, 24) when the comparison ([0078] “the prediction.cndot.diagnosis.cndot.control unit 107 of the multivariate analysis unit 100 is able to detect discrepancies between the actual measurement values and prediction values (expected values) by comparing the two. When tolerance values of the discrepancies are predetermined, the prediction.cndot.diagnosis.cndot.control unit 107 can identify the origin of an abnormality among the plurality of the control parameters and apparatus state parameters; existence of an abnormality is notified by the alarm 23”) between at least one of the first statistic and the second statistic to the actual measurement of the electrical property falls within a defined criterion.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Carter with alerting the user when a comparison falls within a criterion as taught by Oh in order to stop the plasma process if necessary since yield and productivity can be improved without generating errors in the process [Oh 0078].

Regarding Claim 10, Carter teaches the method of claim 1except the delivering is at a rate that is substantially the same as a data acquisition rate of the user. 
Oh is in the field of plasma processing (abstract) and teaches the delivering is at a rate that is substantially the same as a data acquisition rate of the user ([0081] “the abnormality of the parameter, which causes a change in the plasma state, is notified based on the above comparison results, not only can any abnormality of the apparatus state be discovered immediately, its cause can also be investigated. Therefore, the operation state of the plasma processing apparatus can be monitored in real time, thereby improving the yield and productivity without generating errors”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Carter with alerting the user when a comparison falls within a criterion as taught by Oh in order to stop the plasma process if necessary since yield and productivity can be improved without generating errors in the process [Oh 0078].

Regarding Claim 17, Carter teaches the system of claim 12 except the first statistic and the second statistic are delivered to the user at a rate that is substantially the same as a data acquisition rate of the user.
Oh is in the field of plasma processing (abstract) and teaches the delivering is at a rate that is substantially the same as a data acquisition rate of the user ([0081] “the abnormality of the parameter, which causes a change in the plasma state, is notified based on the above comparison results, not only can any abnormality of the apparatus state be discovered immediately, its cause can also be investigated. Therefore, the operation state of the plasma processing apparatus can be monitored in real time, thereby improving the yield and productivity without generating errors”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Carter with alerting the user when a comparison falls within a criterion as taught by Oh in order to stop the plasma process if necessary since yield and productivity can be improved without generating errors in the process [Oh 0078].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter as applied to claim 12 in view of Yang (US 2006/0256499).
Regarding Claim 14, Carter teaches the system of claim 12 except a second sensor disposed within the matching network.
Yang is in the field of plasma processing (abstract) and teaches a second sensor (Fig. 1A: 132; [0033] “sensing circuits 132 within the impedance match circuit 130”) disposed within the matching network (Fig. 1A: 130).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Carter with a second sensor as taught by Yang in order to make electrical measurements [0052] such as (e.g., HF, V, I, etc.) since the processor can determine an error based on the measurements and applies corrective signals to change the wafer voltage [0033].
Allowable Subject Matter
Claims 18-20 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844